DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-12 and 20)  in the reply filed on October 13, 2022 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022. 

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-12 are directed to a method, which is a process. Therefore, claims 1-12 are directed to one of the four statutory categories of invention. Claim 20 is directed to a system, which is a machine. Therefore, claim 20 is directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites a method comprising: 
receiving a request corresponding to a user interaction on a content platform with a content item, the user interaction originating from a user device; 
determining, based on the request, an inventory item and a merchant provider of the inventory item; 
confirming availability of the inventory item from the merchant provider; 
receiving a checkout request for the inventory item via a native checkout user interface presented on the user device in conjunction with the content platform, the native checkout user interface corresponding to the inventory item determined from the request, the checkout request originating from the user device; and 
facilitating an order between a user associated with the user device and the merchant provider based on the checkout request.  


Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of a checkout transaction with a merchant. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting [agreements in the form of advertising, marketing or sales activities or behaviors. 
Dependent claims 2-12 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-12 recite the additional elements (de-emphasized limitations above) of a content platform, a user device, and a user interface presented on the user device in conjunction with the content platform. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-12 are not integrated into a practical application based on the same analysis as for claim 1 above. 


Claim 20:
The claim recites a system comprising: a user device; a transaction processing system; and a merchant system; 
wherein the user device is configured to: 
display a plurality of content items provided by a content platform in an application executing on the user device; 
receive a user input corresponding to a first content item of the plurality of content items; and 
send a request to the transaction processing system based on the received user input; 
wherein the transaction processing system is configured to: 
identify an inventory item based on the request; and 
send a request to the merchant system to confirm availability of the inventory item; 
wherein the user device is further configured to: 
display a native checkout user interface for the inventory item without navigating away from the application executing on the user device; 
receive an order request for the inventory item via the native checkout user interface; and 
send the order request to the transaction processing system; and 
wherein the transaction processing system is further configured to: 
place an order for the inventory item with the merchant system based on receiving the order request.

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 20 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 20 is the same abstract idea recited in claim 1 (as analyzed above). 



Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 20 recites the additional elements (de-emphasized limitations above) of a system, a device, a content platform in an application executing on the user device, and displaying a user interface without navigating away from the application executing on the user device. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 









Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving a request corresponding to a user interaction, receiving a checkout request) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 20 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons. Examiner notes that claim 20 additionally recites (abstract idea is emphasized): a content platform in an application executing on the user device, and display a native checkout user interface for the inventory item without navigating away from the application executing on the user device. Regarding the first limitation, a content platform in an application executing on the user device is a generic computer function. Regarding the second limitation, the decision of how to display a checkout and inventory items is an additional function that describes the abstract idea of advertising, marketing or sales activities or behaviors and is a certain method of organizing human activity. The use of a user interface and an application executing on the user device is recited at a high level of generality, and only generally links the abstract idea to a technological environment (computer networks).
Claims 2-12 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment (abstract idea is emphasized; additional elements are de-emphasized), including:
the presentation of the native checkout user interface is determined by the content platform and integrates with the presentation of the content platform (determining the presentation of the native checkout is an abstract idea; the integration of the user interface and the content platform, described at the current level of generality, only generally links the abstract idea to a technological environment); 
wherein the native checkout user interface is presented without the user device navigating away from the content platform (the decision of how to display checkout and content information is an abstract idea; the use of a user interface, user device, and content platform is recited at a high level of generality, and only generally links the abstract idea to a technological environment). 

















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rygaard (US 9,940,653 B1) (“Rygaard”). 

Claim 1: Rygaard discloses a method ([abstract line 1[) comprising: 
receiving a request corresponding to a user interaction on a content platform with a content item ([col 8 lines 42-44] - Then, upon user selection of a product link [claimed receiving a request corresponding to a user interaction with a content item] within third party application 252 [claimed on a content platform], which is received by commerce platform 210), the user interaction originating from a user device ([col 6 lines 9-10] - a user interface element containing the link is selected by a user of user device); 
determining, based on the request, an inventory item and a merchant provider of the inventory item ([col 8 lines 42-44] - Then, upon user selection of a product link within third party application 252, which is received by commerce platform 210, check out web page generator 214 generates a checkout user interface web page based on [claimed determining, based on the request] the third party identification data, the merchant identification data [claimed a merchant provider of the inventory item], and the product identification data [claimed an inventory item]); 
confirming availability of the inventory item from the merchant provider ([col 11 lines 42-45] - FIG. 12 illustrates a subsequent web page 1200, generated by commerce platform, providing a stock status 1202 for a selected product [claimed confirming availability of the inventory item] configured within the third party application); 
receiving a checkout request for the inventory item ([col 12 lines 25-28] - After an item has been appropriately configured within the product checkout user interface web pages rendered within third party application, third party application receives user selection to complete purchase of the product) via a native checkout user interface presented on the user device in conjunction with the content platform ([col 5 lines 33-43] - When a user interface element containing the link is selected by a user of user device 130, the link to the product checkout interface web page served by commerce platform 110 is obtained and displayed within at least a portion of the third party application [claimed via a checkout user interface presented on the user device in conjunction with the content platform]. As noted above, the product checkout interface web page may be generated using the third party system 140 account information (e.g., branding information such as logo, font, color scheme, etc.) to provide a product checkout experience that looks and feels like a user interface of the third party application [the checkout interface is “native” because it has the same look and feel as the third party application]), the native checkout user interface corresponding to the inventory item determined from the request ([col 8 lines 42-44] - Then, upon user selection of a product link within third party application 252, which is received by commerce platform 210, check out web page generator 214 generates a checkout user interface web page based on the third party identification data, the merchant identification data, and the product identification data), the checkout request originating from the user device ([col 6 lines 9-10] - a user interface element containing the link is selected by a user of user device); and 
facilitating an order between a user associated with the user device and the merchant provider based on the checkout request ([col 2 lines 36-38] - FIG. 3 is a flow diagram of one embodiment of a method for facilitating transactions for purchases from merchants through third party applications; see also fig 3 element 310 - process the purchase of the product for the user with the merchant based on the received user requests and/or user information).  

Claim 2: Rygaard discloses the method of Claim 1, and further discloses wherein the presentation of the native checkout user interface is determined by the content platform and integrates with the presentation of the content platform ([col 5 lines 33-43] - As noted above, the product checkout interface web page may be generated using the third party system 140 account information (e.g., branding information such as logo, font, color scheme, etc.) to provide a product checkout experience that looks and feels like a user interface of the third party application).  

Claim 3: Rygaard discloses the method of Claim 1, and further discloses wherein the native checkout user interface is presented without the user device navigating away from the content platform ([col 7 lines 1-9] - In embodiments, as discussed above and as will be discussed in greater detail below, the user of user device 130 never leaves the third party application 135 during the purchase of a product. Instead, the user interacts through third party application 135 with branded web pages generated and served by commerce platform to perform product browsing, product selection, product configuration, enter payment information, and complete a transaction, all while remaining within the third party application).  

Claim 7: Rygaard discloses the method of Claim 1, and further discloses wherein the merchant provider operates a merchant inventory system ([col 5 lines 55-62] - As discussed herein, the product feeds are data, such as database records, stock keeping unit (SKU) listings with associated product information, or other records of the products available for purchase from merchant system 120. Third party system 140 may in turn interact with commerce platform 110 and/or merchant system 120 to obtain a product listing of those available merchant products), the merchant inventory system being one of a plurality of merchant inventory systems ([col 7 lines 9-14] - the third party application 135 need not be limited to providing products of a single merchant system within the third part application, as any number of different merchant system products may be linked (e.g., links to commerce platform 110) within the third party application), and wherein the method further comprises 
identifying the merchant inventory system for the merchant provider from the plurality of merchant inventory systems ([col 11 lines 3-8] - As discussed herein, the link is a web page link to the commerce platform, and in response to user selection of the link, processing logic requests a commerce web page associated with the selected link, the request including at least an identifier associated with the merchant selling the product and an identifier associated with the product [here, the merchant inventory system is identified using the “identifier associated with the merchant selling the product”]); 
wherein the content provided in the native checkout user interface is based on the identification of the merchant inventory system ([col 11 lines 39-45] - Furthermore, the content of these web pages may be driven by cached product feed data (e.g., obtained data about available products), as well as based on inquiries and responses to a merchant system [claimed is based on the identification of the merchant inventory system]. FIG. 12 illustrates a subsequent web page 1200, generated by commerce platform, providing a stock status 1202 for a selected product configured within the third party application [claimed the content provided in the native checkout user interface]).  

Claim 8: Rygaard discloses the method of Claim 7, and further discloses further comprising: after receiving the checkout request for the inventory item via the native checkout user interface presented on the user device, sending an order notification to the merchant inventory system, wherein the content of the order notification is based on the identification of the merchant inventory system ([col 12 lines 25-39] - After an item has been appropriately configured within the product checkout user interface web pages rendered within third party application, third party application receives user selection to complete purchase of the product [at this point, the checkout request has been received - therefore, everything after this point in the cite occurs “after receiving the checkout request for the inventory item via the native checkout user interface presented on the user device”] . . . Processing logic of the commerce platform utilizes user financial information, as entered within the product checkout user interfaces to process the transaction with a merchant system offering the product (processing block 420). This can include verifying payment information, collecting payment, verifying with the merchant system the availability of a product, submitting an order with the merchant system [claimed sending an order notification to the merchant inventory system, wherein the content of the order notification is based on the identification of the merchant inventory system]).  

Claim 9: Rygaard discloses the method of Claim 7, and further discloses wherein confirming availability of the inventory item from the merchant provider comprises requesting an inventory updated from the merchant inventory system ([col 10 lines 16-20] - As another example, a user could select a size of a garment being purchased, which causes processing block 304 to generate an updated product checkout user interface web page that reflects the stock of the garment in the selected size).  

Claim 11: Rygaard discloses the method of Claim 1, and further discloses wherein the content platform is a non-marketplace content platform ([col 4 lines 47-53] - For example, third party application 135 may be a media application, a social media application, a microblogging application, a peer review application, a gaming application, an information application (e.g., news, weather, etc.), or any other mobile application through which a user of user device 130 interacts with the third party system).  

Claim 20: Rygaard discloses a system (fig 2 element 200) comprising: a user device (fig 2 element 250); a transaction processing system (fig 2 elements 210 and 270); and a merchant system (fig 2 element 262); 
wherein the user device is configured to: 
display a plurality of content items provided by a content platform in an application executing on the user device ([col 10 lines 62-64] - An example of a user interface 902 displaying clothing 904 within a third party application 900 is illustrated in FIG. 9); 
receive a user input corresponding to a first content item of the plurality of content items; and 
send a request to the transaction processing system based on the received user input ([col 8 lines 42-44] - Then, upon user selection [claimed receive a user input corresponding to] of a product link [claimed a first content item of the plurality of content items] within third party application 252, which is received by commerce platform 210 [claimed send a request to the transaction processing system based on the received user input]); 
wherein the transaction processing system is configured to: 
identify an inventory item based on the request ([col 8 lines 42-44] - Then, upon user selection of a product link within third party application 252, which is received by commerce platform 210, check out web page generator 214 generates a checkout user interface web page based on the third party identification data, the merchant identification data, and the product identification data [claimed identify an inventory item based on the request]); and 
send a request to the merchant system to confirm availability of the inventory item ([col 11 lines 39-45] - etc. Furthermore, the content of these web pages may be . . . based on inquiries and responses to a merchant system [claimed send a request to the merchant system]. FIG. 12 illustrates a subsequent web page 1200, generated by commerce platform, providing a stock status 1202 for a selected product [claimed to confirm availability of the inventory item] configured within the third party application); 
wherein the user device is further configured to: 
display a native checkout user interface for the inventory item ([col 5 lines 33-43] - When a user interface element containing the link is selected by a user of user device 130, the link to the product checkout interface web page served by commerce platform 110 is obtained and displayed within at least a portion of the third party application [claimed display a checkout user interface for the inventory item]. As noted above, the product checkout interface web page may be generated using the third party system 140 account information (e.g., branding information such as logo, font, color scheme, etc.) to provide a product checkout experience that looks and feels like a user interface of the third party application [the checkout interface is “native” because it has the same look and feel as the third party application]) without navigating away from the application executing on the user device ([col 7 lines 1-9] - In embodiments, as discussed above and as will be discussed in greater detail below, the user of user device 130 never leaves the third party application 135 [claimed without navigating away from the application] during the purchase of a product. Instead, the user interacts through third party application 135 with branded web pages generated and served by commerce platform to perform product browsing, product selection, product configuration, enter payment information, and complete a transaction, all while remaining within the third party application); 
receive an order request for the inventory item via the native checkout user interface ([col 12 lines 25-28] - After an item has been appropriately configured within the product checkout user interface web pages rendered within third party application, third party application receives user selection to complete purchase of the product); and 
send the order request to the transaction processing system; and 
wherein the transaction processing system is further configured to: 
place an order for the inventory item with the merchant system based on receiving the order request ([col 12 lines 32-4] - Processing logic of the commerce platform utilizes user financial information, as entered within the product checkout user interfaces [claimed send the order request to the transaction processing system] to process the transaction with a merchant system offering the product (processing block 420). This can include verifying payment information, collecting payment, verifying with the merchant system the availability of a product, submitting an order with the merchant system [claimed place an order for the inventory item with the merchant system based on receiving the order request]).


































Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.























Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rygaard (US 9,940,653 B1) (“Rygaard”) in view of Hendlin (US 2018/0053244 A1) (“Hendlin”).

Claim 4: Rygaard discloses the method of Claim 1. 
Rygaard fails to explicitly disclose further comprising: retrieving a presentation template for the native checkout user interface, wherein the presentation template is determined by the merchant provider of the inventory item.  
However, Hendlin does teach further comprising: retrieving a presentation template for the native checkout user interface ([0060] - In particular, the step 108 can comprise storing a custom merchant content template on one or more servers of the social networking system 104, such that the social networking system 104 can access [claimed retrieving] the custom merchant content template to generate custom merchant content interfaces), wherein the presentation template is determined by the merchant provider of the inventory item ([0058] - To illustrate, the merchant can generate a plurality of custom merchant content templates and specify a merchant preference for one or more main custom merchant content templates and one or more auxiliary custom merchant content templates).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hendlin into the invention of Rygaard. One of ordinary skill in the art would have been motivated to do so because Hendlin teaches that retrieving a presentation template for the native checkout user interface, wherein the presentation template is determined by the merchant provider of the inventory item overcomes the problem in the art of merchant frustration with the time and expense required to generate, post, and update information in relation to conventional digital information systems ([0003]). 
In addition, it would have been recognized that applying the known technique of retrieving a presentation template for the native checkout user interface, wherein the presentation template is determined by the merchant provider of the inventory item, as taught by Hendlin, to the teachings of Rygaard, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 12: Rygaard discloses the method of Claim 1. 
Rygaard fails to explicitly disclose wherein the request is received from an advertisement presented by the content platform.  
However, Hendlin does teach wherein the request is received from an advertisement presented by the content platform ([0007] - In addition, one or more embodiments, the systems and methods can provide a customer merchant content interface for display to a user. For example, in one or more embodiments, the systems and methods provide a selectable element corresponding to a merchant (e.g., an advertisement for the merchant) for display via a native application (e.g., a social networking application) [claimed content platform] on a client device of a user).  
It would have been obvious at the effective filing date to combine Hendlin with Rygaard for the reasons identified above in claim 4. 
















Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rygaard (US 9,940,653 B1) (“Rygaard”) in view of Fisher (US 2003/0126094 A1) (“Fisher”).

Claim 5: Rygaard discloses the method of Claim 1, and further discloses further comprising: 
receiving order transaction information from the native checkout user interface; 
receiving payment information for the user originating from the native checkout user interface ([col 11 lines 45-59] - FIG. 13A illustrates a checkout user interface web page 1300 in which a color of the product is selected, the subsequently served web page 1310 of FIG. 13B in which a type 1312 is selected, and the web page 1320 of FIG. 13C in which a size 1322 is selected. Then, a user may proceed to configure purchase options, such as shipping method 1402 and 1500 [claimed receiving order transaction information from the native checkout user interface], viewing sales tax 1404, and obtaining an order total 1406, as illustrated in the user interfaces 1400 and 1500 of FIGS. 14 and 15, respectively. Furthermore, payment information can be collected from the exemplary user interfaces [claimed receiving payment information for the user originating from the native checkout user interface] 1600, 1610, and 1620 of FIG. 16A-16C). 
Rygaard fails to explicitly disclose wherein an amount of funds corresponding to the order are transferred from an account of the user to an account of the merchant provider by a payment processor using the received payment information.  
	However, Fisher does teach wherein an amount of funds corresponding to the order are transferred from an account of the user to an account of the merchant provider by a payment processor using the received payment information ([0109] -  A payer can utilize any payment account to debit, while crediting the merchant using the credit card network. For example, if the payer had selected a debit account for this purchase, PDPS would provide the Payment Processor with the correct debit card number, who would debit the customers account and provide the Acquiring bank with an appropriately formatted authorization response message).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fisher into the invention of Rygaard. One of ordinary skill in the art would have been motivated to do so because Fisher teaches that transferring an amount of funds corresponding to the order from an account of the user to an account of the merchant provider by a payment processor using the received payment information overcomes problems in the art associated with e-commerce transactions, and provides a solution that provides purchasers with the confidence to participate and make purchases while dealing with a remote merchant in an online transaction ([0005]). 
In addition, it would have been recognized that applying the known technique of transferring an amount of funds corresponding to the order from an account of the user to an account of the merchant provider by a payment processor using the received payment information, as taught by Fisher, to the teachings of Rygaard, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 6: Rygaard discloses the method of Claim 1, and further discloses further comprising: 
receiving identifying information for the user originating from the native checkout user interface;  
identifying payment information for the user based on the identifying information by retrieving the payment information ([col 9 lines 12-18] - In one embodiment, the checkout user interface web page(s) generated by commerce platform 210 further enable a user of third party application to save their account details, such as saving a name, contact information, shipping information, payment information, etc. [claimed receiving identifying information for the user originating from the native checkout user interface] that is to be later used as a customer profile of the user during a subsequent transaction [claimed identifying payment information for the user based on the identifying information by retrieving the payment information]). 
Rygaard fails to explicitly disclose
identifying payment information for the user based on the identifying information by retrieving the payment information from a database mapping the identifying information of the user to the payment information; and 
wherein an amount of funds corresponding to the order are transferred from an account of the user to an account of the merchant provider by a payment processor using the retrieved payment information.  
However, Fisher does teach
identifying payment information for the user based on the identifying information by retrieving the payment information from a database mapping the identifying information of the user to the payment information ([claim 43] - The dynamic payment system of claim 42 wherein the software executing on the at least one computer server further comprises the following functionality: a) functionality for mapping a plurality of proxy account numbers against data pertaining to a plurality of users, wherein the data pertaining to each user comprises connection data identifying the persistent channel being used by the user, and at least one valid account number for the user; see also [0026] - The PDPS, in the above preferred embodiment, includes a database which associates the payer's proxy account number with one or more valid account numbers. A valid account number is an account number which corresponds to an actual financial account); and 
wherein an amount of funds corresponding to the order are transferred from an account of the user to an account of the merchant provider by a payment processor using the retrieved payment information ([0109] -  A payer can utilize any payment account to debit, while crediting the merchant using the credit card network. For example, if the payer had selected a debit account for this purchase, PDPS would provide the Payment Processor with the correct debit card number, who would debit the customers account and provide the Acquiring bank with an appropriately formatted authorization response message).  
It would have been obvious at the effective filing date to combine Fisher with Rygaard for the reasons identified above in claim 5. 





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rygaard (US 9,940,653 B1) (“Rygaard”) in view of Fitzpatrick (US 2015/0154689 A1) (“Fitzpatrick”).

Claim 10: Rygaard discloses the method of Claim 1, and further discloses further comprising: 
receiving a second request corresponding to a second user interaction on the content platform with a second content item ([col 8 lines 42-44] - Then, upon user selection of a product link [claimed receiving a second request corresponding to a second user interaction with a content item] within third party application 252 [claimed on the content platform], which is received by commerce platform 210), the user interaction originating from a user device ([col 6 lines 9-10] - a user interface element containing the link is selected by a user of user device); 
determining, based on the second request, a second inventory item and a second merchant provider of the second inventory item ([col 8 lines 42-44] - Then, upon user selection of a product link within third party application 252, which is received by commerce platform 210, check out web page generator 214 generates a checkout user interface web page based on [claimed determining, based on the second request] the third party identification data, the merchant identification data [claimed a second merchant provider of the inventory item], and the product identification data [claimed a second inventory item]); and 
responsive to receiving the checkout request, facilitating a second order between the user and the second merchant provider ([col 2 lines 36-38] - FIG. 3 is a flow diagram of one embodiment of a method for facilitating transactions for purchases from merchants through third party applications; see also fig 3 element 310 - process the purchase of the product for the user with the merchant based on the received user requests and/or user information).  
*Examiner note: the cites above are the same ones used for the analogous limitations in the rejection of claim 1. This is because a second request, second user interaction, second content item, second inventory item, second merchant provider, and second order do not, in themselves, distinguish claim 10 from claim 1 (and Rygaard can be used for multiple transactions with multiple merchants - see e.g., analysis of claim 7 above). The distinguishing limitations of claim 10 will be addressed below. 

Rygaard fails to explicitly disclose 
prior to receiving the checkout request for the inventory item via the native checkout user interface: 
updating the native checkout user interface to correspond to the inventory item determined from the request and the second inventory item determined from the second request; 
wherein receiving the checkout request for the inventory item via the native checkout user interface comprises associating the checkout request with the inventory item and the second inventory item. 
However, Fitzpatrick does teach 
prior to receiving the checkout request for the inventory item via the native checkout user interface: 
updating the native checkout user interface to correspond to the inventory item determined from the request and the second inventory item determined from the second request ([0041] - In one embodiment, the e-commerce frame may include one or more merchandise products selected from various publisher's 104 sites. As such, the user 108 may select a merchandise from a first publisher's (publisher 104) site and add that merchandise to their shopping bag, which is displayed on the first publisher's (publisher 104) site [claimed prior to receiving the checkout request for the inventory item via the native checkout user interface - that is, the user is still selecting merchandise, and has not checked out yet] . . . The user 108 may then navigate to a second publisher's (publisher 104) site and may select another merchandise from the second publisher's (publisher 104) site and add it to their shopping bag, which generates an updated shopping bag with the selected merchandise from both the first and second publisher's 104 in a single shopping bag [claimed updating the native checkout user interface to correspond to the inventory item determined from the request and the second inventory item determined from the second request]); 
wherein receiving the checkout request for the inventory item via the native checkout user interface (fig 6 element 608 - Did user Approve Transaction of the selected merchandise data on the e-commerce frame?) comprises associating the checkout request with the inventory item and the second inventory item (fig 6 element 614 - Retrieve and process a single order from the check out frame [here, the checkout request is associated with the first and second inventory items (as described in [0041] above) because both inventory items are processed as part of a “single order”]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fitzpatrick into the invention of Rygaard. One of ordinary skill in the art would have been motivated to do so because Fitzpatrick teaches that prior to receiving the checkout request for the inventory item via the native checkout user interface: updating the native checkout user interface to correspond to the inventory item determined from the request and the second inventory item determined from the second request; wherein receiving the checkout request for the inventory item via the native checkout user interface comprises associating the checkout request with the inventory item and the second inventory item provides a solution to the need in the art to allow purchase of multiple products from multiple retailers within a publisher’s website ([0004]). 
In addition, it would have been recognized that applying the known technique of prior to receiving the checkout request for the inventory item via the native checkout user interface: updating the native checkout user interface to correspond to the inventory item determined from the request and the second inventory item determined from the second request; wherein receiving the checkout request for the inventory item via the native checkout user interface comprises associating the checkout request with the inventory item and the second inventory item, as taught by Fitzpatrick, to the teachings of Rygaard, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rothman (US 2012/0095881 A1) teaches inserting the capability of buying and selling a product onto any website, even websites that are not directly related to e-commerce. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684          

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684